Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 7-9 are examined herein. 

Response to Arguments
Applicant's arguments filed 04/26/2022, with respect to the 103 rejections of record have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the primary coolant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, applicant argues that Nishiguchi does not teach the limitation wherein the reactor coolant of the liquid phase is immediately sent back directly to the reactor vessel through the circulation pipe. As shown in Fig. 18, Nishiguchi teaches the coolant from the nuclear reactor flows into the moisture separator (35) and the moisture separator is configured to separate the reactor coolant into a gaseous and liquid phase ([0148]). The liquid phase reactor coolant is immediately sent back directly to the reactor vessel through a circulation pipe (39). The liquid phase coolant enters the annular steam generator integral to the reactor vessel and therefore Nisiguchi teaches this limitation as the liquid phase coolant is immediately returned and recirculated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. KR 101658476 in view of in view of Nishiguchi et al. US Pub 20020075983.
Regarding claim 1, Wan discloses a reactor coolant recirculation system (See title "reactor coolant system"), comprising:
a reactor vessel (Fig. 1:101) configured to accommodate a reactor core (101a) and a reactor coolant ([341] "reactor coolant system") therein;
a steam generator (102) configured to transfer a gas, converted from a liquid phase to a gaseous phase by exchanging heat with the reactor coolant ([1148] "In the steam generator 102, heat exchange between the coolant and the feed water is performed, and the feed water is heated to become steam"), to a turbine system (105);
a pressurizer (1010) connected to the reactor vessel (1010 connected to the top of 101), and configured to control pressure of the reactor coolant in the reactor vessel ([355] "a pressurizer for maintaining a pressurized state of the reactor coolant system");
a primary system pressure reducing valve ("pressure reducing valves" 1033a and 1033b) located above the pressurizer (1033a/1033b located above 1010), and configured to open at a predetermined set pressure or manually operated by an operator ([2392] "When the operator inputs an operation signal, the pressure reducing valves 1033a and 1033b are opened"), so as to discharge the reactor coolant for depressurization ([2399] "When the pressure reducing valves 1033a and 1033b are opened by the operator's judgment, the coolant (steam) of the reactor coolant system 101 is discharged through the pressure reducing pipe 1031, so that the pressure increase in the reactor coolant system 101 can be suppressed")
Wan does not disclose a moisture separator. 
Nishiguchi, however, does teach this and teaches a moisture separator (Fig. 18: 35) connected to a pressure valve (unlabeled valve in 37) and configured to separate moisture ([0148] “steam separator”); 
wherein the moisture separator is configured to separate the reactor coolant into a gaseous phase and a liquid phase ([0148]); 
wherein the reactor coolant of the liquid phase is immediately sent back directly to the reactor vessel ([0146]) through a circulation pipe (39) which is connected to an outlet of the steam generator (14), and by a motive power of a reactor coolant pump (40), and then recirculated ([0146], [0148]); and
wherein the circulation pipe includes a pipe (unlabeled pipe between 30 and 40) connected between the steam generator (14) and the reactor coolant pump (40).
The combination of the moisture separator of Cronje with the reactor coolant recirculation system of Wan would have produced a reactor coolant recirculation system with a moisture separator connected to a primary system pressure reducing valve, i.e., Applicant's claimed invention.
This combination would have been obvious to one having ordinary skill in the art at the effective filling date of the claimed invention, as it produces no unexpected results. In view of the prior art teachings of Wan, a person of ordinary skill in the art would have predicted that combining Nishiguchi’s moisture separator with Wan's pressure reducing pipe (1031) connected to the pressure reducing valves (1033a/b) would have produced Applicant's claimed invention. Wan discloses that the pressure reducing pipe is a steam line configured to discharge steam ([2131]), thereby motiving a skilled artisan to add a moisture separator for the predictable advantage of removing excess moisture. Such a modification if further motivated by Nishiguchi as it provides the predictable advantage of improving the reliability of the decay heat removal operation after a shutdown of the reactor ([0148]) and increasing the feedwater supply. 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Wan discloses a pipe (1031) connected (1031 is connected to 1033a/1033b) to the primary system pressure reducing valves (1033a/1033b), and in this combination, Nishiguchi teaches a moisture separator (Fig. 18: 35) provided at a pipe (37) connected to a pressure valve (unlabeled valve in pipe 37).  One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to connect the moisture separator of Nishiguchi with the pipe of Wan, as the pipe is a steam line ([2131]). The skilled artisan would have been motivated to incorporate the moisture separator for the predictable advantage of removing excess moisture in the steam line and increasing the feedwater supply.
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Wan discloses wherein the gaseous phase reactor coolant (steam flowing through 1031) is discharged through the primary system pressure reducing valve (Wan [2399] "When the pressure reducing valves 1033a and 1033b are opened by the operator's judgment, the coolant (steam) of the reactor coolant system 101 is discharged through the pressure reducing pipe 1031") and in this combination Nishiguchi further teaches wherein the gaseous phase reactor coolant (steam) separated by passing through the moisture separator (35) is discharged through a pressure valve (unlabeled valve in 37). 
The combination of the moisture separator of Nishiguchi with the reactor coolant circulation system of Wan would have produced a reactor coolant system with a moisture separator connected to a pressure reducing valve in a steam pipe with gaseous phase reactor coolant discharged through the primary system pressure reducing valve, i.e., Applicant’s claimed invention. 
This combination would have been obvious to one having ordinary skill in the art at the effective filling date of the claimed invention for the predictable advantage of removing the excess moisture in the steam line before reaching the turbine. 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Additionally, as combined above, Nishiguchi teaches wherein the liquid phase reactor coolant separated by passing through the moisture separator is returned to the reactor vessel ([0146], [0148]). 
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Wan further discloses a safety injection system comprising a cooling water accommodating portion (1036) configured to accommodate cooling water therein ([2440] “condensed water receiving part”); a cooling water supply pipe (1032), and wherein the cooling water accommodated in the cooling water accommodating portion is fed to the reactor vessel through the cooling water supply pipe ([2350]; 1036 is connected to 101 through 1032 and water flow is represented by arrows showing flow through check valves). 
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. In this combination, the cooling water supply pipe of Wan is connected to the reactor vessel and the circulation pipe of Nishiguchi is connected to reactor vessel and therefore the circulation pipe is connected to the cooling water supply pipe since both pipes are connected to the reactor vessel.  Alternately, it would have been obvious to connect the cooling water supply pipe of Wan to the circulation pipe of Nishiguchi to supply the safety injection coolant to the reactor through the circulation pipe. 
Regarding claim 9, Wan teaches a nuclear power plant ([23] "The present invention relates to a decompression system for suppressing overpressure in a reactor coolant system and a nuclear power plant having the same"), comprising a reactor coolant recirculation system of claim 1 (see claim 1 rejection above). 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646